FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     August 24, 2022

                                   No. 04-21-00430-CV

          TEXAS DEPARTMENT OF TRANSPORTATION and James M. Bass,
                               Appellants

                                            v.

                     ROBERT DIXON TIPS PROPERTIES, LLC,
                                  Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI10003
                         Honorable Tina Torres, Judge Presiding


                                     ORDER
      After consideration, we GRANT appellants’ motion for an extension of time to file a
motion for rehearing. Appellants’ motion for rehearing is due on or before September 26,
2022.



                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court